Case 4:18-cv-O4561 Document'4 Filed in TXSD on 12/07/18 Page 1 of 1

United States District Court

forthe

Southern District of Texas

 

Houston Division

Ca$eNo_ H~'\f cv q$b\

l\/lichae| Pa|ma
P|aintiff

¢0\£01¢01¢01¢-0'1¢01&0"

State of Texas, et al

MOT|ON AND DEl\/lAND FOR Il\/ll\/|ED|ATE PROSPECT|VE REL|EF

This motion and demand is meant not too sta|l, demean or otherwise prohibit the lawful
implementation of the tax scheme in the State of Texas or its political subdivisions. P|aintiff demands
this prospective relief in accordance with Ward v. Norwalk, No. 15-3018 (Not recommended for
publication) and this court has the duty to issue said order to a|| defendants to prohibit the further
implementation ofthe tax scheme upon the plaintiff or his property.

The order is merely to preserve the rights granted under Gods laws, the Common law and the
Constitutions, Federa| and State. The relief can be lifted when defendants can justify the imposition of
the property tax scheme on non-business private homes by answering the below items.

lt is with all due respect of God given rights and the law that plaintiff demands this relief unti|:

1) such time as all things that are supposed to be done by the perpetrators of the tax scheme do
what they are supposed to do,

2) it is determined exactly what is meant by various terms and phrases that are stated within the
tax code and how private non-commercial homes fall within those definitions, and

3) it is determined if the tax scheme being imposed on a private non-commercial home is voluntary
with proof that it was voluntarily rendered or involuntary wherein the first 10 acres are
Constitutionally exempt.

Date of signing:

    

Signature of P|aintiff: ,
Printed namer l\/lichae|-Francis: Pa|ma

5026 Autumn Forest
Houston, Texas 77091
713-614-6853/mpalmal@gmai|.com

